Title: To Thomas Jefferson from Elias Glover, 12 March 1808
From: Glover, Elias
To: Jefferson, Thomas


                  
                     Dr Sir, 
                     Cincinnati March 12th 1808
                  
                  The late persecutions which have been carried on against me by Mr. John Smith have been the cause of my being furnished with information of which I should otherwise have remained totally ignorant, & which may be of some utility to the Government. Within a few days past I have received information, (from a source which I believe may be relied on) which may serve as a clue to develope the source from which Burr derived (in part at least) his resources for carrying on the late Conspiracy.
                  I am informed from good authority, that about or shortly previous to the time when Burrs boats left the mouth of Beaver Creek, a sum of money, from ten to fifteen thousand Dollars, was furnished from the Receivers Office at Stubenville on the responsibility of John Smith, & that his Smiths paper was received at the office for the amount of the money advanced—
                  These facts I am instructed can be proved by the following persons.
                  1st Captn. Jacob Wilson of that place who was at that time first Clerk in the Receivers Office & who actually counted the money & took Smiths paper for the amount—
                  2d M. Peter Wilson who probably saw the money counted, & at all events knows that Smiths paper to that amount was & probably still is in that office.
                  3d Mr Isaac Jenkinson whose testimony will be similar to the last.
                  4th Andrew Madcap who knows all the facts above stated but is so much under the influence of Mr. Biggs the Receiver that he will say nothing on the Subject unless compelled by process of law—
                  I am further informed, that about the latter part of 1806 or beginning of 1807 Col. Pritchard recd. orders to examine the Receivers Books at Stubenville & Count the Cash on hand. That when he called for that purpose he was shifted off from time to time under various pretexts—That Mr Biggs was obliged to borrow money in the neighborhood & in the mean time went to Pittsburgh & raised a credit in the Bank at that place for the purposes of making up the deficiency.
                  These facts I am instructed can be established by—
                  1st. Col Pritchard who will prove the conduct of the Receiver on that occasion.
                  2d. Mr John Miller who will prove the borrowing of money in the neighborhood of Mr Biggs.
                  3d The President & Cashier of the Bank at Pittsburgh who will prove the credit there raised.
                  4th. Mr Pentland Editor of the Commonwealth Pittsburgh—
                  
                     Mr Wilson Mercht. Stubenville & Miller & Lowry printers of the same place
                  The precise facts to which each of these persons will testify has not been ascertained, but it is well understood that by them, the substance of the foregoing statement can be fully proved—
                  I am sorry to be under the necessity of troubling you on this occasion, but as the facts are in my opinion of some importance, tending in a measure to develope what has been a Subject of much Speculation, & as my resources are somewhat limited, have deemed it expedient to communicate the information to you, that it may receive such attention as in your opinion shall be thought fit—And the more so, that if the facts are deemed worthy of investigation, the subject may be investigated by an authorized agent of the government.
                  I understand that Mr Biggs was at Washington with Mr. Smith when he was on trial before the Senate, And came over the Mountain with him, his saddlebags filled with the pamplets of Mr S’s defence or answer to the queries of the Committee.
                  These are the circumstances which have lately come to my Knowledge to induce a belief that resources were obtained to a much larger Amt. from a similar source, at no great distance from this place. Of the existence of this fact however, I have not yet obtained sufficient information to hazard a Statement on the subject. But have reason to believe, that I shall be able to do so before many weeks have elapsed—Should I succeed in obtaining the information expected, shall feel it my duty to transmit to you a statement of the facts—in the mean time no sanguine expectations ought to be entertained on the subject, as it rests on some uncertainty, and every exertion will doubtless be made by those interested, to Respect a profound secret. 
                  Pray excuse the trouble I give you & believe me with sentiments of the highest respect, Your Obt Hble Servt.
                  
                     Elias Glover 
                     
                  
                  
                     PS if not too much trouble please to let me hear from you on rect. of this
                  
                  
                     E G
                  
                  
                     
                        [Note in Gallatin’s hand on verso: 
                     E. Glover
                     money lent by Biggs to Smith
                     The facts were in my possession, through Mr. Biggs’s letters, three days before the receipt of this: and a report in train to be laid before the President.
                  
                  
                     A. G.
                  
               